1
2
3
4                                   UNITED STATES DISTRICT COURT

5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

6
7    IN RE THE SEIZURE OF                                Case No. 1:18-sw-00307-BAM-1

8    CITIBANK ACCOUNT NO. 207100082 IN                   ORDER GRANTING MOTION FOR RETURN OF
     THE NAME OF ALL PROFIT                              PROPERTY
9    ORGANIZATION, LLC

10
11                                                       Case No. 1:18-sw-00308-LJO-BAM-1
12   IN RE THE SEIZURE OF
13   2015 CHEVROLET SILVERADO, VIN                       (Doc. No. 15)
     3GCPCREC4FG173943, LICENSE PLATE
14   NO. 68914H2
15
            Currently before the Court is Scorpio Purnell’s (“Movant”) Motion for the Return of Property
16
     Subject to Seizure Order. (Doc. No. 15.) Movant seeks the return of funds seized pursuant to a
17
     federal seizure warrant from Citibank Account No. 207100082 (the “Citibank Account”). (Id.) The
18
     United States filed a statement of non-opposition on September 24, 2019. (Doc. No. 26.) Movant
19
     filed a reply on October 4, 2019. (Doc. No. 28.)
20
            The Court finds the Motion for the Return of Property Subject to Seizure Order suitable for
21
     resolution without oral argument and the matter is deemed submitted pursuant to Local Rule 230(g).
22
     The hearing on the motion currently set for October 15, 2019 at 01:00 PM in Courtroom 8 (BAM)
23
     before Magistrate Judge Barbara McAuliffe is VACATED. Having considered the motion, the United
24
     States’ statement of non-opposition, Movant’s reply, and the record in this matter, and in light of the
25
     United States’ agreement to return the funds seized from the Citibank Account to Movant, the Court
26
27                                                       1
28
1    GRANTS the motion.1

2            Accordingly, it is HEREBY ORDERED:

3            1.       Scorpio Purnell’s Motion for the Return of Property Subject to Seizure Order (Doc. No.

4    15) is GRANTED;

5            2.       The United States shall return the funds totaling $9,574.45 seized from Citibank

6    Account No. 207100082 to Scorpio Purnell within sixty (60) days of service of this order;

7            3.       Scorpio Purnell is directed to file a statement with the Court indicating the address

8    where the check should be sent. The Court is disinclined to authorize delivery of the check to the

9    Fresno County Jail or any correctional institution; and

10           4.       The Clerk of the Court is directed to file this order in In re the Seizure of Citibank

11   Account No. 207100082 in the Name of All Profit Organization, LLC, Case No. 1:18-sw-00307-BAM-

12   1, and In re the Seizure of 2015 Chevrolet Silverado, VIN 3GCPCREC4FG173943, License Plate No.

13   68914H2, Case No. 1:18-sw-00308-LJO-BAM-1.

14
15   IT IS SO ORDERED.

16
         Dated:      October 9, 2019                                   /s/ Barbara      A. McAuliffe               _
17                                                             UNITED STATES MAGISTRATE JUDGE
18
19
20   1
       The motion requests the return of $10,474.31 seized from the Citibank Account. (Doc. No. 15.) However, the United
     States filed a request to continue the hearing on the motion contending that the amount seized from the Citibank Account
21   totals $9,574.45. (Doc. No. 19.) The applicable federal seizure warrant confirms that the funds seized totaled $9,574.45
     and not $10,474.31 as set forth in the motion. (See In re the Seizure of Citibank Account No. 207100082 in the Name of All
22   Profit Organization, LLC, Case No. 1:18-sw-00307-BAM-1, Doc. Nos. 1, 2.) Additionally, the United States proposes in
     its statement of non-opposition that the seized funds should be returned to and through Movant’s counsel of record, Harry
23   Drandell, within sixty (60) days. (Doc. Nos. 15, 26.) Movant does not appear to oppose the United States’ request for a
     period of sixty (60) days to return the seized funds but contends that the funds should be returned to Movant directly and
24   not to and through Mr. Drandell because Movant is proceeding pro se in this matter. (Doc. No. 28.) Mr. Purnell is correct
     that he is proceeding pro se in this matter and is not represented by counsel. The United States additionally has not
25   identified any reason why Mr. Drandell, who is representing Mr. Prunell in a separate matter, should be given custody of
     the seized funds. The Court accordingly finds that the seized funds should be returned to Mr. Purnell directly and not to
26   and through Mr. Drandell.

27                                                               2
28
